                                                           Case 2:19-cv-00824-GMN-EJY Document 76 Filed 10/21/19 Page 1 of 4



                                                       1    Alex L. Fugazzi (Nevada Bar No. 9022)
                                                            Michael Paretti (Nevada Bar No. 13926)
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            afugazzi@swlaw.com
                                                       5    mparetti@swlaw.com
                                                       6
                                                            Attorneys for Defendant Fennemore Craig
                                                       7

                                                       8                                UNITED STATES DISTRICT COURT
                                                       9                                            DISTRICT OF NEVADA
                                                      10
                                                            LATONIA SMITH,                                      Case No.:    2:19-cv-00824-GMN-EJY
                                                      11
                                                                                    Plaintiff(s),
                                                      12                                                        FENNEMORE CRAIG’S RESPONSE
             3883 Howard Hughes Parkway, Suite 1100




                                                                             -vs-                               TO PLAINTIFF’S OBJECTIONS TO
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                                MAGISTRATE JUDGE’S REPORT
                                                            FENNEMORE CRAIG,
                         LAW OFFICES

                          702.784.5200




                                                      14                                                        AND RECOMMENDATION
                               L.L.P.




                                                                                    Defendant(s).
                                                      15

                                                      16

                                                      17

                                                      18

                                                      19             Defendant Fennemore Craig (“Fennemore”), by and through its counsel of record, Snell &
                                                      20   Wilmer L.L.P., hereby submits its Response to Plaintiff Latonia Smith’s (“Ms. Smith”) Objections
                                                      21   to Magistrate Judge’s Report and Recommendation [ECF No. 69]. This Response is based upon
                                                      22   the following memorandum of points and authorities, the pleadings and papers on file in this action,
                                                      23   and any oral arguments the Court may entertain.
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                             -1-
                                                           4832-9736-6697
                                                           Case 2:19-cv-00824-GMN-EJY Document 76 Filed 10/21/19 Page 2 of 4



                                                       1                         MEMORANDUM OF POINTS AND AUTHORITIES
                                                       2             This Court has already found that “Judge Youchah did not abuse her discretion in granting
                                                       3   the Order to Stay Discovery.” ECF No. 73 (Denying Ms. Smith’s Emergency Motion to Vacate
                                                       4   Magistrate Order). However, Fennemore files the instant Response to Ms. Smith’s objections in an
                                                       5   abundance of caution since the Court’s Order denying the Motion to Vacate Judge Youchah’s Order
                                                       6   did not specifically reference Ms. Smith’s Objections, and because Ms. Smith’s Objections are rife
                                                       7   with false accusations.
                                                       8             Judge Youchah’s twelve-page Order Staying Discovery, ECF No. 67, is neither “teeming
                                                       9   with bias” nor an “abuse of discretion.” Indeed, the Court already held that Judge Youchah did not
                                                      10   abuse her discretion in staying discovery. See ECF No. 73. Nevertheless, Ms. Smith falsely and
                                                      11   repeatedly accuses Judge Youchah of not having read “any motions set forth outside of those set
                                                      12   forth by defendants.” ECF No. 69 at 2:18-19. Ms. Smith makes this accusation after she questioned
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   Judge Youchah on this very issue, to which Judge Youchah unequivocally responded:
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                    I looked at . . . the motion, the opposition, and the reply. I’ve looked
                               L.L.P.




                                                                            at all the pleadings in this case not just one side. I’ve read your [Ms.
                                                      15                    Smith’s] motions, your oppositions, your replies, defendant’s
                                                                            motions, oppositions, and replies, as well as those filed by third
                                                      16                    parties. I looked at everything, spent quite a bit of time. That’s why
                                                      17                    this has been sitting for some period of time. It was a lot to review.

                                                      18   ECF No. 69 at 62 (transcript of hearing page 49).

                                                      19             Judge Youchah’s Order was not erroneous, nor was it a “favor” to Fennemore. Judge

                                                      20   Youchah issued a detailed and comprehensive order setting forth the governing law and applying

                                                      21   it to the Parties’ respective positions. Fennemore submits that it satisfied its burden to obtain a stay

                                                      22   of discovery as fully set forth in its Motion [ECF No. 19], as well as Judge Youchah’s Order [ECF

                                                      23   No. 67], and that Judge Youchah did not abuse her discretion in staying discovery [ECF No. 73].

                                                      24             Moreover, Ms. Smith’s arguments are wholly unsupported by evidence or authority. Ms.

                                                      25   Smith cites to no case law that suggests the Court abused its discretion in applying the preliminary

                                                      26   peek analysis. Nor does Ms. Smith provide any authority to support her position that Judge

                                                      27   Youchah’s Order staying discovery retroactively was “unprecedented.” A stay of discovery, by its

                                                      28   very nature, stays a party’s obligations to conduct and/or respond to outstanding discovery. See,


                                                                                                              -2-
                                                           4832-9736-6697
                                                           Case 2:19-cv-00824-GMN-EJY Document 76 Filed 10/21/19 Page 3 of 4



                                                       1   e.g., Sou v. Bash, Case No. 2:15-cv-698-APG-VCF, 2015 WL 7069297 *at 2 (D. Nev. November
                                                       2   10, 2015) (holding that the purpose of a stay of discovery “is to protect a party from the expense of
                                                       3   engaging in discovery” where fundamental issues exist.) Thus, the underlying purpose of a stay of
                                                       4   discovery would be subverted if the stay did not take effect and apply to outstanding discovery.
                                                       5             Likewise, Ms. Smith has not presented any evidence that the Court “wants to give
                                                       6   Fennemore an unfair advantage” by issuing a stay, or that there is a risk of spoliation of evidence
                                                       7   during a brief stay. Ms. Smith’s arguments are unsupported by law or fact.
                                                       8             Finally, Judge Youchah’s Order staying discovery was predicated on a finding that
                                                       9   Fennemore has a “substantial likelihood” of prevailing on its Motions to Dismiss. If the Court
                                                      10   grants Fennemore’s Motions to Dismiss, the issue of a stay of discovery becomes moot. Likewise,
                                                      11   if the Court denies Fennemore’s Motions to Dismiss, the stay of discovery will be lifted.
                                                      12   Accordingly, Ms. Smith’s Objections serve no distinct purpose.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13             Ms. Smith’s Objections fail for each of these reasons and as set forth fully in Fennemore’s
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   Motion to Stay. Accordingly, the Court should deny Ms. Smith’s Objections.
                               L.L.P.




                                                      15
                                                            Dated: October 21, 2019.                   SNELL & WILMER L.L.P.
                                                      16

                                                      17                                               By: /s/ Michael Paretti
                                                                                                       Alex L. Fugazzi, Esq. (NV Bar No. 9022)
                                                      18                                               Michael Paretti (NV Bar No. 13926)
                                                                                                       3883 Howard Hughes Parkway, Suite 1100
                                                      19                                               Las Vegas, Nevada 89169
                                                                                                       Attorneys for Defendant Fennemore Craig
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                             -3-
                                                           4832-9736-6697
                                                           Case 2:19-cv-00824-GMN-EJY Document 76 Filed 10/21/19 Page 4 of 4



                                                       1                                       CERTIFICATE OF SERVICE
                                                       2             I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)

                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                       4   true and correct copy of the foregoing FENNEMORE CRAIG’S RESPONSE TO

                                                       5   PLAINTIFF’S           OBJECTIONS          TO     MAGISTRATE          JUDGE’S       REPORT        AND

                                                       6   RECOMMENDATION by method indicated below:

                                                       7
                                                                      BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                       8               number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                                       A printed transmission record is attached to the file copy of this document(s).
                                                       9
                                                               X       BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                      10               postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                                       as set forth below.
                                                      11                      Latonia Smith (in Pro Per)
                                                                              9748 Canyon Landing Ave.
                                                      12                      Las Vegas, NV 89166
             3883 Howard Hughes Parkway, Suite 1100




                                                                              Tel: (725) 203-2455 or (702) 521-3522
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                      BY OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                                                      15               delivery service company for delivery to the addressee(s) on the next business day.
                                                      16               BY PERSONAL DELIVERY: by causing personal delivery by, a messenger service
                                                               
                                                                       with which this firm maintains an account, of the document(s) listed above to the
                                                      17               person(s) at the address(es) set forth below.
                                                      18               BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                               X
                                                                       electronic filing and service upon the Court’s Service List for the above-referenced case.
                                                      19
                                                                      BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                      20               the individual(s) listed below.
                                                      21
                                                           DATED this 21st day of October, 2019.
                                                      22

                                                      23

                                                      24                                                    An employee of SNELL & WILMER L.L.P.

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                              -4-
                                                           4832-9736-6697
